Per Curiam.

The defendant appeals from a judgment taken against him in favor- of the plaintiff and hands up affidavits, copies of which have been served, showing that no service of the summons was ever made upon him and that he has never appeared in the action. The process server practically admits that he served the wrong person, and plaintiff asks that the appeal be dismissed upon the ground that his attorney has offered to vacate the judgment without costs to either party. Such an offer is not a ground for dis*334missal. If no summons was ever served and the defendant did nothing to confer jurisdiction upon the court below, the judgment was wholly unauthorized and must he reversed. By recourse to the provisions of section 325 of the Municipal Court Act, the respondent could have reduced the costs upon reversal to the sum of five dollars.
Present: Seabury, Guy and Bijur, JJ.
Judgment reversed, with costs, and complaint dismissed, with costs.